Citation Nr: 1137188	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the debt in the amount of $107,772 for overpaid Dependency and Indemnity (DIC) benefits is valid.

2.  Whether waiver of recovery of the overpayment of VA DIC benefits is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968.  He died in May 1992.  The appellant is his wife.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in November 2009.  A transcript of the hearing has been associated with the claims file.

In February 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.

The issue of whether waiver of recovery of the overpayment of VA DIC benefits is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  VA granted the appellant DIC benefits in August 1992, effective June 1992.

2.  The appellant entered a common law marriage with L.H.P. in December 1999 and did not inform VA of her marital status which resulted in overpayment of DIC benefits as of that date.

3.  On December [redacted], 2002, the appellant was no longer married to L.H.P. as a result of the death of L.H.P.; as a result, the appellant was technically entitled to VA DIC benefits.

4.  For the time period from December 1999 to December 2002, VA overpaid the appellant compensation benefits in the amount of $33,672.

5.  In September 2005, the appellant pled guilty under 38 U.S.C.A. § 641, for theft of government money or property in the U.S. District Court for the Eastern District of Texas and was ordered to pay restitution to VA in the amount of $16,797 which reduced the total amount of overpaid DIC benefits owed to VA.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of $32,724 was properly created.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

DIC benefits may be awarded to a Veteran's spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For purposes of entitlement to DIC benefits, a "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 16, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3).

A "spouse" is defined as a person of the opposite sex whose marriage to the veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A "surviving spouse" means a person of the opposite sex who meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of his death.  38 C.F.R. § 3.50(b)(1).

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  38 C.F.R. § 3.205(a).  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  Id.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  Id.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, DIC, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

There shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the veteran and the Government.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue should precede consideration of the waiver issue.  See Schaper, 1 Vet. App. at 437 ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).

In this case, the Veteran died in May 1992 as a result of service-connected disability.  VA granted the appellant DIC benefits, as the surviving spouse of the Veteran, effective June 1992.  See 38 U.S.C.A. § 1310.

In March 2003, the VA Office of Investigations, Inspector General (OIG) contacted the RO requesting a termination of the appellant's VA benefits on the basis that it was in possession of court documents wherein the appellant certified her marriage to L.P.H., who died on December [redacted], 2002.

The documents in question consisted of filings by the appellant to the Probate Court of Collin County, Texas requesting recognition as the spouse of L.P.H.  As the Board ultimately disagrees with the appellant's assertion that these documents only establish a marriage to L.P.H. as of April [redacted], 2002, the Board will enter into evidence the full affidavit of the appellant which stated as follows:

COMES NOW [the appellant] ("Affiant") of lawful age, after having been duly sworn upon oath and states:

1.  Affiant resides at [S.C., P.] Texas [redacted for privacy purposes].  Affiant has lived at said address since December of 1999.

2.  That throughout the period of time affiant lived at [S.C., P.], Texas, she continuously lived with and cohabitated with [L.P.H.] until his death in December 2002.

3.  Affiant and [L.P.H.], entered into an agreement to be man and wife.  

4.  Subsequent to the agreement to be married, Affiant and [L.P.H.] held themselves out to be man and wife.

5.  On September 24, 2001, [L.P.H.] completed in his own handwriting, a "Driver Application for Employment" in which he sought employment with [D.T., Inc.]  In the employment application [L.P.H.] provided, "in case of emergency notify: [the appellant]."  A true copy of the "Driver Application for Employment" is attached as Exhibit "A."

6.  On June 3, 2002, [L.P.H.] sustained an on the job injury during the course of his employment.  [L.P.H.] provided information to for an "Employer's First Report of Injury or Illness," for workers' compensation purposes.  [L.P.H.] identified [the appellant] as his spouse and provided that, "Emer. Contact/Phone" was [the appellant].

7.  That [L.P.H.] and Affiant maintained a joint checking account at [...], Texas.

8.  That Affiant and [the appellant] regularly deposited money into said checking account and made payments from the account.  Copies of checks paid for the home mortgage and utility bills are attached as Exhibit "C."  The checks represent examples of the joint use of the checking account.

9.  As a result of his injuries on June 3, 2002, [L.P.H.] received medical treatment.  [L.P.H.] represented to his medical doctors that he was married to Affiant.  Examples of references to "his wife" are found in the copies of medical records attached as Exhibits "D" and "E."

10.  [L.P.H.] further evidenced the agreement of [the appellant] and [L.P.H.] to be man and wife on April [redacted], 2002 by presenting a gift and accompanying card to Affiant.  A copy of the birthday card addressed, "For you, My Wife and love forever on your Birthday" is attached as Exhibit "F."

11.  The exhibits attached to this affidavit are but representative of substantial documentation of the agreement to be married of Affiant and [L.P.H.], and the holding out to others that they were married.

12.  Affiant and [L.P.H.] agreed to be married, lived together as man and wife, and represented to the public that they were in fact married.

(emphasis added).

The Board observes that, under Texas law extant in 2002 (which applied due to the residency of both the appellant and [L.P.H.]), a valid informal, or common-law, marriage consisted of three elements: (1) an agreement of the parties to be married; (2) after the agreement, their living together in Texas as husband and wife; and (3) their representing to others in Texas that they are married.  TEX. FAM. CODE ANN § 2.401(a)(2).  Eris v. Phares, 29 S.W.3d 708, 713 (Tex.App. - Houston [1st Dist.] 2001, pet. denied (citing In Re Estate of Giessel, 734 S.W.2d 27, 30 (Tex.App. - Houston [1st Dist.] 1987, writ ref'd n.r.e.)).  The existence of an informal marriage is a fact question, and the party seeking to establish existence of the marriage bears the burden of proving the three elements by a preponderance of the evidence.  Weaver v. State, 855 S.W.2d 116, 120 (Tex.App. - Houston [14th Dist.] 1993, no pet.)  An informal marriage does not exist "until the concurrence of all three elements."  Eris, 39 S.W.3d at 713 (citing Winfred v. Renfro, 821 S.W.2d 640, 645 (Tex.App. - Houston [1st Dist.] 1991, writ denied.))

In April 2003, the Probate Court of Collin County, Texas, issued an order admitting will to probate, which found that the appellant had been married to L.P.H. at the time of his death.  This order did not establish when a marriage came to exist under Texas law.

An undated OIG letter (which provided the actual affidavit by the appellant) noted an acknowledgement of the RO's determination that an overpayment of $101,772 had been created.  However, the OIG letter also stated that an Assistant United States Attorney had been assigned to the OIG case, who was requesting a "Paid and Due Analysis, effective December/January 1999.  Please refer to attached Affidavit [of the appellant], in which she certified she lived with [L.P.H.] since December 1999 as man and wife.  Be advised, I did notify the VARO that the [sic] my office held evidence that they were married in 1999, but her benefits were terminated her effective date of receipt due to your policy ..."

In March 2003, the RO asked the appellant to clarify her marital status and informed her that if she failed to respond, VA would terminate her benefits effective June 1992, the date she began receiving DIC benefits.  

In an April 2003 letter, the appellant's representative indicated that the probate court had not issued a ruling as to whether she and L.H.P. were married prior to his death.  Despite having a response in the form of the April 2003 letter and having the information from the OIG's office, in May 2003, the RO found that she did not respond and that she was overpaid the entirety of her DIC benefits, dating back to June 1992, in the amount of $107,772.

Thereafter, the appellant filed a notice of disagreement and stated that the probate court did not issue a ruling on her marital status until April 24, 2003.  It was asserted that, until this decision, the appellant had been unable to provide definitive information as to her marital status.

In August 2004, the RO issued a statement of the case was issued on the issue of "termination of [DIC] due to remarriage."

In May 2006, the appellant filed a new claim for benefits and noted that, at the time of the March 2003 investigation, the probate court had not determined her marital status but that a workers' compensation tribunal and appeals panel had found that she was not L.H.P.'s spouse.  Thus, she was unable to provide further information about her marital status at that time per the RO's request.  In March 2007, the RO reinstated her DIC benefits, effective June 1, 2006.  She appealed.

In her notice of disagreement, the appellant through her counsel alleged that she and L.H.P. did not enter a common law marriage until April [redacted], 2002 and that she was not entitled to benefits from that date until L.H.P.'s death on December [redacted], 2002.  She asserted that DIC should have been restored as of December 29, 2002.  She also submitted a judgment from the U.S. District Court for the Eastern District of Texas, dated September 2005, which showed that she pled guilty under 38 U.S.C.A. § 641, for theft of government money or property and that the U.S. District Court ordered her to pay restitution to VA in the amount of $16,797.  Since the U.S. District Court found that VA overpaid $16,797, she believes that requiring restitution in the amount of $107,772 would be unjust.  Further, she argues that the RO failed to disclose evidence used when considering the initial decision to terminate her DIC benefits, thus she was unable to respond to the evidence.  Finally, she alleges that VA failed to explain how it determined her common law marriage date and failed to provide an accounting of the debt.

In November 2009, the appellant testified before the undersigned Acting Veterans Law Judge with the assistance of her counsel, who had represented her at probate court.  The appellant testified that she entered a common law marriage with L.H.P. in April 2002.  She also alleged that in 2003 and prior, she answered all marital questions posed by VA to the best of her knowledge as the courts had not determined marital status.  Regarding her case before the U.S. District Court, she stated that the amount owed, $16,797, dated prior to April 2002 but that the amount was calculated based upon information provided by VA; therefore, she should not be required to repay $107,772.  

In February 2010, the Board remanded this matter to allow VA to adjudicate the validity of the debt and the issue of waiver of recovery of the debt.

The Board has considered all of the evidence, including testimony and written statements.  The evidence is clear that the RO's calculation that the appellant was overpaid DIC benefits in the amount of $107,772 is unsupportable.  The RO has arrived at this amount by establishing an effective date of June 1992, the date DIC benefits were first established.  

A review of this case, however, reflects that the earliest information of record regarding the appellant's potential remarriage after the Veteran's death is December 1999, which is the position taken by OIG and the United States Attorney.  Thus, there is no basis to determine that DIC benefits were overpaid for the time period from June 1992 to December 1999.

The record does contain an assertion by the appellant herself, in a sworn statement to the Probate Court of Collin County, Texas, that the appellant began residing with [L.P.H.] in December of 1999, at which time the parties "entered into an agreement to be man and wife" and "held themselves out to be man and wife" until the time of the Veteran's death in December 2002.  This affidavit also set forth additional items of evidence supporting a finding of an informal marriage, such as driver license applications, a joint checking account, and representations of marriage amongst themselves and others.

In totality, the Board finds that the credible evidence provided by the appellant herself to the Probate Court of Collin County, Texas, establishes that she entered into an informal marriage with L.P.H., as contemplated by TEX. FAM. CODE ANN § 2.401(a)(2), in December 1999.  At this time, the appellant and L.P.H. entered into an agreement with L.P.H. to be married, lived together as husband and wife, and represented to others that they were married.

As such, the preponderance of the evidence establishes that the appellant's entitlement to DIC benefits ceased on December 1999 due to remarriage.

In so deciding, the Board acknowledges the argument by the appellant that the Probate Court of Collin County, Texas, "held" that the marriage between the appellant and L.P.H. was first legally established on April [redacted], 2002, which is the date of a gift from L.P.H. to the appellant wherein he referred to the appellant as his "[w]ife."  However, the April 2003 order and judgment from the Probate Court of Collin County, Texas, only establishes that the legal criteria for establishing an informal marriage had been met at the time of the Veteran's death, and did not address when the marriage was first demonstrated.

To the extent that the appellant argues that she did not intend to enter into an informal marriage with L.P.H. until April [redacted], 2002, the Board finds that this assertion is not credible and has no legal merit.  The Board has cited in full the affidavit of the appellant presented to the Probate Court of Collin County, Texas.  The most reasonable interpretation of paragraphs 1-4 establishes that, as of December 1999, the appellant and L.P.H. 1) began to reside with each other; 2) resided with each other continuously until the time of the death of L.P.H.; 3) entered into an agreement to be man and wife; and 4) "held themselves out to be man and wife."

Thereafter, paragraphs 5-10 refer to documentary proof supporting the assertions of paragraphs 1-4, or otherwise referred to in paragraph 11 as being "representative of substantial documentation of the [marriage] agreement."  With respect to the April [redacted], 2002 gift and accompanying birthday card, the appellant herself asserted that this "further evidenced" the marriage agreement.  Quite simply, the Board finds that the appellant provided credible and sworn testimony to the Probate Court of Collin County, Texas, that the informal marriage requirements were met as of December 1999.  The Board finds that this version of testimony is most consistent with the entire evidentiary record.

The record next reflects that the marriage of the appellant and L.P.H. ceased to exist in December 2002, due to the death of L.P.H.  As provided by 38 C.F.R. § 3.55(a)(3), the appellant became "eligible" to once again be considered the "surviving spouse" of the Veteran for DIC purposes.  Regardless of the effective date of the resumption of these benefits, the appellant simply cannot be legally required to repay VA any benefits received after December 2002.

In summation, the Board finds that the overpayment of VA benefits to the appellant occurred from the time period of December 1999 (the date of remarriage) to December 2002 (the date of death of L.P.H).  A Paid and Due Audit created by the RO in April 2004 shows that the appellant was overpaid $10,572 from December 1, 1999 to December 1, 2000, $10,932 from December 1, 2000 to December 1, 2001, $11,220 from December 1, 2001 to December 1, 2002, and $948 for the month of December 2002.  This amount of $33,672 constitutes the amount of the validly created debt in this case.

In so holding, the Board acknowledges September 2005 judgment of the U.S. District Court for the Eastern District of Texas, which showed that she pled guilty under 38 U.S.C.A. § 641, for theft of government money or property and that the appellant was ordered her to pay restitution to VA in the amount of $16,797.

The Board, after considerable thought, finds that this criminal judgment has no binding effect on the civil matter currently before the Board.  Clearly, there are no terms within the order which supersedes any issue involved in this case.  With respect to the calculations involved (which are not delineated), the Board observes that the appellant's violation of 18 U.S.C.A. § 641 is predicated upon a government finding of when her specific intent to defraud the government is shown.  See generally U.S. v. Jones, C.A.9 (Ariz) 1979, 607 F.2d 269, cert denied, 100 S.Ct. 1043, 444 U.S. 1085, 62 L.Ed.2d 771.  This finding is entirely different to the issue at hand, which involves the civil determination under VA law as to when a remarriage occurred in this case.

Thus, the September 2005 judgment of the U.S. District Court for the Eastern District of Texas, is only relevant to the fact that it buttresses the finding of this case before the Board that an informal marriage between the appellant and L.P.H. in fact occurred.

The Board next observes that, according to representations made by the appellant's formal counsel, a Texas worker compensation "court" held that no marriage occurred between the appellant and L.P.H.  This decision has not been provided to the Board.  Regardless, the Board finds no legal precedence that such a decision (which directly contradicts a probate court decision) is binding upon the Board.

In summation, the Board finds that for the time period from December 1999 to December 2002, VA overpaid the appellant compensation benefits in the amount of $33,672.  The Board acknowledges that the September 2005 by the U.S. District Court for the Eastern District of Texas, further reduced the total amount of overpaid DIC benefits owed to VA by $16,797.  The Board further acknowledges that, as of April 2010, the RO has asserted that the appellant as more than repaid the amount of the total valid debt created with VA.  Thus, the record reflects that the appellant has repaid the validly created debt to VA and is owed additional compensation benefits consistent with the finding that the original validly created debt totalled $33,672.  To this extent only, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The dispositive issue at hand concerns the appellant's marital status after she began receiving VA DIC benefits in 1992.  The proceedings at issue were initiated by an OIG investigation wherein the RO was requested to suspend DIC benefits as a result of a remarriage of the appellant.  By letter dated March 6, 2003, the RO notified the appellant of the suspension of benefit.  At that time, the RO provided the appellant notice of the types of information and evidence required to determine her marital status.  

In the opinion of the Board, the March 6, 2003 RO letter fully satisfied any notice obligation regarding the issue being decided at this time.  Notably, the Board remanded this case in February 2010 by rephrasing the issue to a validity of debt and waiver of recovery type of case.  In cases such as these, the VCAA notice provisions technically do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the appellant has ultimately provided testimony and legal documents pertaining to her marital status following the death of the Veteran.  The Board observes that the appellant was represented by legal counsel for much of the proceedings, who also appeared before the undersigned at a November 2009 Travel Board hearing.  This attorney provided all documents that he felt was necessary to make the determination at hand.

However, the appellant's attorney did not provide complete disclosure of all relevant information, such as all documents and exhibits introduced at probate and worker compensation proceedings.  Upon review of arguments and testimony of record, the Board is fully confident that the appellant's attorney understood the evidentiary requirements in this case as he was the attorney of record in the probate court proceedings.  To the extent that any documents are outstanding that may be more favorable to the appellant, the Board finds that the appellant's attorney has made a strategic decision as to which documents to release to the Board with full acceptance of the legal consequences of such litigation strategy.

The Board further observes that OIG has refused to provide the RO with any further litigation materials relating to the criminial matter which may bear any relevance to the civil administrative proceedings at hand.  The Board defers to the OIG's representations that further materials are essentially work-product materials not subject to disclosure.  This finding is further supported by the fact that the appellant's attorney has not disclosed any further materials related to the criminal proceeding in his possession.

Overall, the Board finds that the evidence of record is sufficient to decide the issue being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

A debt in the amount of $32,724 in overpaid DIC benefits was validly created; to this extent, the appeal is granted.



REMAND

In February 2010, the Board remanded to the RO an issue stylized as "[w]hether the debt in the amount of $107,772.00 for overpaid DIC benefits is valid, and whether waiver of recovery of the overpayment of VA DIC benefits is warranted."  (emphasis added).  In the remand instructions, the RO was requested to readjudicate both issues and, if the determination was unfavorable, to issue a supplemental statement of the case.  Thus, the appellant was clearly of the impression that both issues had been accepted as being properly before the Board.

In so doing, the Board essentially acknowledged the unusual procedural posture of this case wherein OIG instructed VA to discontinue DIC benefits, and the RO followed these instructions and established a debt owed to VA.  This whole procedure bypassed the typical waiver of recovery procedures.

In pursuing this appeal, the appellant has disputed the validity of the debt and the equities of repayment which were not properly addressed in the initial phrasing of an issue of "[w]hether withholding of benefits is warranted" presented to the Board in February 2010 (and pending since 2003).

In response to the February 2010 remand instructions, an April 2010 letter from the Debt Management Center advised the appellant of the debt calculation as well as her appellate rights to both dispute the amount of the debt or to request a waiver.  The RO has now determined that the validity issue is currently before the Board, but that the appellant has not timely appealed the waiver request.

In the February 2010 remand decision, the Board accepted jurisdiction over the issue of "whether waiver of recovery of the overpayment of VA DIC benefits is warranted."  Without addressing the merits of this issue, the Board finds that a procedural remand is necessary as the issue has been jurisdictionally accepted by the Board and the issue requires adjudication by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

The proper agency of original jurisdiction should adjudicate the issue of whether waiver of recovery of an overpayment of DIC benefits is warranted.  See 38 C.F.R. § 1.956(e)(2).  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


